 


113 HRES 573 EH: Condemning the abduction of female students by armed militants from the terrorist group known as Boko Haram in northeastern provinces of the Federal Republic of Nigeria.
U.S. House of Representatives
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 573 
In the House of Representatives, U. S.,

May 20, 2014
 
RESOLUTION 
Condemning the abduction of female students by armed militants from the terrorist group known as Boko Haram in northeastern provinces of the Federal Republic of Nigeria. 
 
 
Whereas, on the night of April 14, 2014, 276 female students, most of them between 15 and 18 years old, were abducted by Boko Haram from the Government Girls Secondary School, a boarding school located in the northeastern province of Borno in the Federal Republic of Nigeria; 
Whereas, all public secondary schools in Borno state were closed in March 2014 because of increasing attacks in the past year that have killed hundreds of students, but the young women at the Government Girls Secondary School were recalled to take their final exams; 
Whereas, Boko Haram burned down several buildings before opening fire on soldiers and police who were guarding the Government Girls Secondary School and forcing the students into trucks; 
Whereas, according to local officials in Borno state, 53 students were able to flee their captors, and the rest remain abducted; 
Whereas, there are reports that the abducted girls have been sold as brides to Islamist militants for the equivalent of $12 each; 
Whereas, the group popularly known as Boko Haram, which loosely translates from the Hausa language to Western education is sin, is known to oppose the education of girls; 
Whereas, on April 14, 2014, hours before the kidnapping in Borno state, and on May 2, 2014, Boko Haram bombed bus stations in Abuja, Nigeria, killing at least 94 people and wounding over 160, making it the deadliest set of attacks ever in Nigeria’s capital; 
Whereas, Boko Haram has kidnapped girls in the past to use as cooks and sex slaves, and has claimed responsibility for the kidnapping in Borno state on April 14, 2014; 
Whereas, late May 5, 2014, suspected Boko Haram gunmen kidnapped an additional 8 girls, ranging in age from 12 to 15, from a village in northeast Nigeria; 
Whereas, reports estimate that more than 500 students and 100 teachers have been killed by Boko Haram and have destroyed roughly 500 schools in northern Nigeria, leaving more than 15,000 students without access to education; 
Whereas, Boko Haram has targeted schools, mosques, churches, villages, and agricultural centers, as well as government facilities, in an armed campaign to create an Islamic state in northern Nigeria, prompting the President of Nigeria to declare a state of emergency in three of the country’s northeastern states in May 2013; 
Whereas, human rights groups have indicated that the Nigerian state security forces should improve efforts to protect civilians during offensive operations against Boko Haram; 
Whereas, according to nongovernmental organizations, more than 1,500 people have been killed in attacks by Boko Haram or reprisals by Nigerian security forces this year alone, and that almost 4,000 people have been killed in Boko Haram attacks since 2011; 
Whereas, the enrollment, retention, and completion of education for girls in Nigeria remains a major challenge; 
Whereas, according to the United Nations Children’s Emergency Fund (UNICEF), some 4,700,000 children of primary school age are still not in school in Nigeria, with attendance rates lowest in the north; 
Whereas, studies have found that school children in Nigeria, particularly those in the northern provinces, are at a disadvantage in their education, with 37 percent of primary-age girls in the rural northeast not attending school, and 30 percent of boys not attending school;  
Whereas, women and girls must be allowed to go to school without fear of violence and unjust treatment so that they can take their rightful place as equal citizens of and contributors to society;  
Whereas United States security assistance to Nigeria has emphasized military professionalization, peacekeeping support and training, and border and maritime security; 
Whereas, the Department of State designated Boko Haram as a Foreign Terrorist Organization in November 2013, recognizing the threat posed by the group’s large-scale and indiscriminate attacks against civilians, including women and children; 
Whereas Boko Haram is one of a number of radical Islamist terrorist organizations and extremist groups that pose a growing threat to United States’ interests in the region as well as broader peace and security; and 
Whereas these radical Islamist groups, which include Ansar al-Sharia, Al-Qaeda in the Islamic Maghreb, The National Movement for Unity and Jihad in West Africa, and others have carried out deadly attacks in the region and constitute a growing threat to North and West Africa: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its strong support for the people of Nigeria, especially the parents and families of the girls abducted by Boko Haram in Borno state, and calls for the immediate, safe return of the girls; 
(2)condemns Boko Haram for its violent attacks on civilian targets, including schools, mosques, churches, villages, and agricultural centers in Nigeria; 
(3)encourages the Government of Nigeria to strengthen efforts to protect children seeking to obtain an education and to hold those who conduct such violent attacks accountable; 
(4)commends efforts by the United States Government to hold terrorist organizations, such as Boko Haram, accountable; 
(5)supports offers of United States assistance to the government of Nigeria in the search for these abducted girls and encourages the government of Nigeria to work with the United States and other concerned governments to resolve this tragic situation; 
(6)recognizes that every individual, regardless of gender, should have the opportunity to pursue an education without fear of discrimination;  
(7)encourages the Department of State and the United States Agency for International Development to continue their support for initiatives that promote the human rights of women and girls in Nigeria;  
(8)urges the President to immediately strengthen United States security, law enforcement, and intelligence cooperation with appropriate Nigerian forces, including offering United States personnel to support operations to locate and rescue the more than 200 schoolgirls kidnapped by Boko Haram, and to support Nigerian efforts to counter this United States designated foreign terrorist organization; and 
(9)calls on the President to provide to Congress a comprehensive strategy to counter the growing threat posed by radical Islamist terrorist groups in West Africa, the Sahel, and North Africa. 
 
Karen L. Haas,Clerk.
